   

Case 1:20-cv-09234-AT Document 12 Filed 12/_6t20—Rectemdi=e
USDC SDNY

SHAKED LAW GROUP, P.C.
ATTORNEYS-AT-LAW DOCUMENT
14 HARWOOD COURT, SUITE 415 ELECTRONICALLY FILED

SCARSDALE, NEW YORK 10483

DOC#
DATE FILED: _ 12/28/2020

TEL. (917) 373-9128
FAX (718) 504-7555

ShakedLawGroup ¢@Gma | com

December 27, 2020

Via ECF

The Honorable Analisa Torres

United States District Judge

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 15D

New York, NY 10007

Re: Linda Alde v. Discount Divas, LLC and Discount Divas Boutique, LLC
Case No. 20-cv-9234-AT
Motion to Adjourn Conference

Dear Judge Torres:

The undersigned represents Linda Slade, the Plaintiff in the above-referenced case. In
accordance with Rule 1.C of Your Honor’s Individual Practices, | write to request an
adjournment of the January 5, 2021 initial pretrial conference and by correlation, the December
29, 2020 deadline to submit a joint letter.

On November 25, 2020, we served the registered agent of Discount Divas Boutique, LLC
with the Summons and Complaint. We have yet to hear from them. In addition, we are having
difficulty serving the other defendant, Discount Divas, LLC. We will continue to make efforts to
reach out to both defendants and to continue service attempts on Discount Divas, LLC. We
believe that these difficulties emanated from COVID-19 closures and due to the Holiday period.
Nevertheless, we anticipate that we will have success effectuating service and communicating
with both defendants early in the new year.

As no Defendant has appeared in the case, Plaintiff respectfully requests that the initial
pretrial conference scheduled for January 5, 2021 be adjourned for thirty (30) days. No prior
request has been made for this relief. Plaintiff proposes the following dates for the adjourned
initial pretrial conference: February 8, 9, 10, 11, or 12.

GRANTED. The initial pretrial conference scheduled for January 5, 2021, is ADJOURNED to February 10,
2021, at 10:20 a.m. By February 3, 2021, the parties shall submit their joint letter and proposed case
management plan.

SO ORDERED.

Dated: December 28, 2020 O}-

New York, New York ANALISA TORRES

United States District Judge
